. Barrett, J. (concurring):
I concur with Justice Patterson that the expenses of the trial of the action of Kelly v. Baker Avere damages sustained by Baker by reason of the attachment. Having made every proper effort to get rid of the attachment by direct proceedings, there Avas nothing left for Baker save to get rid of it by defeating the plaintiff upon the merits of the action. But I do not think that this is the sole question. The plaintiff, before he was nonsuited below, asked leave to show how much of the sum proimd (as the value of the total services in the attachment action) related to the trial thereof, and how much to the direct proceedings therein to vacate the warrant. This was denied, the defendant claiming surprise, and the learned trial justice deeming it an effort to amend the complaint in a material particular. This was treating the plaintiff’s request too seri*244ously. He only aslced to divide the services and to apportion their proved value. This was a small matter, and the defendant’s objection thereto was quite trivial. The proof should have been permitted and the complaint conformed" to it. It was not in any sense a material change in the cause of action or in the substantial averments of the complaint.
Even if we are in error, therefore, as to the plaintiff’s right to recover for the total services in the attachment action, lie should, at least, have been permitted to prove, and recover for, so much of these services as related specially to the attachment.
There should, consequently, be a new trial.
McLaughlin, J.; concurred.
Judgment reversed, new trial ordered, costs to appellant to abide event.